Title: From George Washington to Peter Ten Broeck, 23 December 1782
From: Washington, George
To: Ten Broeck, Peter


                        
                            Sir
                             23 December 1782
                        
                        You will proceed as expeditiously as may be, with the Letter now committed to you, addressed to Thomas
                            Chittenden Esqr. of Bennington; and deliver the same to him, you will be careful to take a receipt for the delivery of the
                            Letter, and return directly to Head Quarters with it. Given at Head Qrs Newburgh Decr 23d.

                    